DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Lewis on 06/30/2021.
The application has been amended as follows: 
In the claims:
	----(Currently Amended) An apparatus for applying negative pressure to a wound, the apparatus comprising:
a source of negative pressure configured to provide negative pressure via a fluid flow path to a wound dressing;
a driving circuit configured to generate a driving signal that has a magnitude and a frequency and provide the driving signal to the source of negative pressure to power the source of negative pressure to provide negative pressure, wherein the driving signal comprises an electrical current or an electrical voltage; and

determine the magnitude of the driving signal at a first time and a second time subsequent to the first time,
determine whether the magnitude of the driving signal at the first time is less or greater than the magnitude of the driving signal at the second time,
in response to determining that the magnitude of the driving signal at the first time is less than the magnitude of the driving signal at the second time, operate the driving circuit to increase the frequency of the driving signal generated by the driving circuit, and
in response to determining that the magnitude of the driving signal at the first time is greater than the magnitude of the driving signal at the second time, operate the driving circuit to decrease the frequency of the driving signal generated by the driving circuit.-----
(Currently Amended) ----A method of operating a negative pressure wound therapy apparatus, the method comprising:
supplying a driving signal to a source of negative pressure to power the source of negative pressure, the driving signal having a magnitude and a frequency, wherein the driving signal comprises an electrical current or an electrical voltage;

determining the magnitude of the driving signal at a first time and the magnitude of the driving signal at a second time subsequent to the first time;
determining that the magnitude of the driving signal at the first time is less than the magnitude of the driving signal at the second time;
in response to determining that the magnitude of the driving signal at the first time is less than the magnitude of the driving signal at the second time, increasing the frequency of the driving signal supplied to the source of negative pressure;
determining the magnitude of the driving signal at a third time and the magnitude of the driving signal at a fourth time subsequent to the third time;
determining that the magnitude of the driving signal at the third time is greater than the magnitude of the driving signal at the fourth time; and
in response to determining that the magnitude of the driving signal at the third time is greater than the magnitude of the driving signal at the fourth time, decreasing the frequency of the driving signal supplied to the source of negative pressure.------

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art drawn to Boynton (US 2003/0040687 A1) fails to show or make obvious the claimed elements as set forth in amended independent claims 1 and 28 and the dependent claims 2-10, 12, 15, 20-21, 23, 29, 31-33.
	The claims overcome the prior art of record, Boynton, because the prior art fails to disclose or fairly suggest the limitation: a driving circuit configured to generate a driving signal that has a magnitude and a frequency and provide the driving signal to the source of negative pressure to power the source of negative pressure to provide negative pressure, wherein the driving signal comprises an electrical current or an electrical voltage in claim 1 and similarly supplying a driving signal to a source of negative pressure to power the source of negative pressure, the driving signal having a magnitude and a frequency, wherein the driving signal comprises an electrical current or an electrical voltage in claim 28, in combination with the other elements of the invention recited in the claims. 
	Boynton differs from the claims in that the controller of Boynton is configured to analyze the pressure of the apparatus in use and vary the frequency accordingly, rather than analyzing a driving signal comprising an electrical current or an electrical voltage. This distinction is made in the amended claim language and it would not be obvious to modify the controller program to monitor a distinct indicator as taught in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        06/30/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781